                                                                                                                         1    Joel E. Tasca, Esq.
                                                                                                                              Nevada Bar No. 14124
                                                                                                                         2    Lindsay C. Demaree, Esq.
                                                                                                                              Nevada Bar No. 11949
                                                                                                                         3    Stacy H. Rubin, Esq.
                                                                                                                              Nevada Bar No. 9298
                                                                                                                         4    BALLARD SPAHR LLP
                                                                                                                              1980 Festival Plaza Drive, Suite 900
                                                                                                                         5    Las Vegas, Nevada 89135
                                                                                                                              Telephone: (702) 471-7000
                                                                                                                         6    Facsimile: (702) 471-7070
                                                                                                                              tasca@ballardspahr.com
                                                                                                                         7    demareel@ballardspahr.com
                                                                                                                              rubins@ballardspahr.com
                                                                                                                         8    Attorneys for Defendant
                                                                                                                         9                              UNITED STATES DISTRICT COURT
                                                                                                                         10                                  DISTRICT OF NEVADA
                                                                                                                         11    JASON KIBBEE, individually and on Case No. 2:18-cv-01848-APG-GWF
                                                                                                                               behalf of all and others similarly
                                                                                                                         12    situated,                          STIPULATION AND ORDER TO
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                                                                  DISMISS WITH PREJUDICE
                                                                                                                         13                    Plaintiff,
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                         14    v.
                                                                                                                         15    SMITH-PALLUCK ASSOCIATES
                                                                                                                               CORP., d/b/a LAS VEGAS ATHLETIC
                                                                                                                         16    CLUBS,
                                                                                                                         17                         Defendant.
                                                                                                                         18          Pursuant to Rule 41 of the Federal Rules of Civil Procedure, Plaintiff Jason

                                                                                                                         19   Kibbee (“Plaintiff”) and Defendant Smith-Palluck Associates Corp., d/b/a Las Vegas

                                                                                                                         20   Athletic Clubs (“Defendant”) (together, the “Parties”), by and through their respective

                                                                                                                         21   undersigned counsel of record, hereby stipulate to and agree, as follows:

                                                                                                                         22          1.      The Parties have entered into a confidential settlement agreement with

                                                                                                                         23   respect to this action.

                                                                                                                         24   ///

                                                                                                                         25   ///

                                                                                                                         26   ///

                                                                                                                         27

                                                                                                                         28


                                                                                                                              DMWEST #37038891 v1
                                                                                                                         1           2.      The Parties have resolved all of their claims and disputes, and stipulate

                                                                                                                         2    and agree to the dismissal of Plaintiff’s claims with prejudice, with each party to bear

                                                                                                                         3    its own attorney’s fees and costs.

                                                                                                                         4           IT IS SO STIPULATED

                                                                                                                         5           DATED this 3rd day of July, 2019.

                                                                                                                         6        KNEPPER & CLARK LLC                        BALLARD SPAHR LLP
                                                                                                                         7     By: /s/ Miles N. Clark                        By: /s/ Joel E. Tasca
                                                                                                                                  Matthew I Knepper, Esq.                       Joel E. Tasca, Esq.
                                                                                                                         8        Nevada Bar No. 12796                          Nevada Bar No. 14124
                                                                                                                                  Miles N. Clark, Esq.                          Lindsay C. Demaree, Esq.
                                                                                                                         9        Nevada Bar No. 13848                          Nevada Bar No. 11949
                                                                                                                                  5510 So. Fort Apache Road, Suite 30           Stacy H. Rubin, Esq.
                                                                                                                         10       Las Vegas, NV 89148                           Nevada Bar No. 9298
                                                                                                                                                                                1980 Festival Plaza Drive, Suite 900
                                                                                                                         11       HAINES & KRIEGER, LLC                         Las Vegas, Nevada 89135
                                                                                                                                  David H. Krieger, Esq.
                                                                                                                         12       Nevada Bar No. 9086                           Attorneys for Defendant
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                                  George Haines, Esq.
                                                                                                                         13       Nevada Bar No. 9411
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                                  Shawn Miller, Esq.
                                                                                                                         14       Nevada Bar No. 7825
                                                                                                                                  8985 S. Eastern Avenue, Suite 350
                                                                                                                         15       Henderson, Nevada 89123
                                                                                                                         16        Attorneys for Plaintiff
                                                                                                                         17                                            ORDER
                                                                                                                         18
                                                                                                                                     Based upon the Parties’ above-referenced stipulation, and good cause appearing,
                                                                                                                         19
                                                                                                                              IT IS HEREBY ORDERED that THIS ACTION is DISMISSED with prejudice, each
                                                                                                                         20
                                                                                                                              party to bear its own attorney’s fees and costs. The Clerk of Court is directed to CLOSE
                                                                                                                         21
                                                                                                                              THIS CASE.
                                                                                                                         22

                                                                                                                         23                                            IT IS SO ORDERED:
                                                                                                                         24
                                                                                                                                                                       UNITED STATES DISTRICT JUDGE
                                                                                                                         25
                                                                                                                                                                       DATED:
                                                                                                                                                                       Dated: July 8, 2019.
                                                                                                                         26

                                                                                                                         27

                                                                                                                         28

                                                                                                                                                                         2
                                                                                                                              DMWEST #37038891 v1
